DETAILED ACTION

This office action is in response to the claims filed 6/25/2019.  Claims 1-6 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both the back side of the sciatic tool in fig 1, the top of the tool in fig 2, the screw nut in fig 3, the top border of the tool in fig 4, the body of the pressure ball in fig 5, the body of the pressure oval in fig 7, the top border tool view in fig 7, and the view of the bottom part of the screw in claim 8. Likewise, references characters 2-10 are used to designate different parts in each of the different drawings. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3" in fig 1 and "2 " in figs 6-8 have both been used to designate the screw. In addition, the screw nut, the back side of the tool, the bottom back side of the tool, the bottom part of the tool, the pressure ball, hole, the top part of the back side of the tool use different reference characters to designate the respective drawing elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claims 4-6 consists of two or more sentences.  Each claim must begin with a capital letter and end with a period, and periods may not be used elsewhere in the claims except for abbreviations. Therefore, the claims must consist of a single sentence beginning with a capital letter and ending in a period.  See MPEP 608.01(m).
Claim 1 recites, “use drawings as reference. (sic)” in lines 4-5, it is suggested to replace the period with a semicolon.  
Claim 2 recites, “and (sic) L shape”; it is suggested to amend the claim to recite --an L shape--.
Claim 3 recites, “a Width (sic) of approximately 4 inches” and “Approximately (sic) 4 inches”; it is suggested to amend the claim to recite --a width-- and --approximately 4 inches--, respectively.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Regarding claim 2, line 1 recites, “said body has and (sic) L shape with a round corner.  Claim 1, from which claim 2 depends from, recites, “a body defining an L shape with round corner.”  Because claim 1 already recites the body having an L shape with a round corner, claim 2 does not further limit claim 1.  
Regarding claim 4, lines 2-4 recites, “said body having a bottom side positioned horizontally, and at the bottom end of said bottom side of said body is a flat curvy end to give more balance and stability to the said body.”  Claim 1, from which claim 4 depends from, recites, “said body having a back side and a bottom side, said bottom side is positioned horizontally, and at the bottom end of said bottom side of said body is a flat curvy end to give more balance and stability to the said body; use drawings as reference.”  Because claim 1 already recites the body having a bottom side positioned horizontally, and at the bottom end of said bottom side of said body is a flat curvy end to give more balance and stability to the said body, claim 4 does not further limit claim 1.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 4, the phrase "use drawings as reference " renders the claim indefinite because it is unclear which features of the drawings are part of the claimed invention, and therefore it is unclear how to use the drawings to determine the metes and bounds of the invention. 
Claim 1 recites the limitation "the bottom end" in line 3.  There is insufficient antecedent basis for these limitations in the claim.  Line 3 recites, “the bottom end of said bottom side of said body is a flat curvy end”.  It is unclear how to define a bottom that is “flat curvy”, as the terms “flat” is defined as smooth and even and the term “curvy” is defined by having curves, which is not smooth and even.  Line 7 recites, “a pressure ball position on said back side”; it is unclear whether “a pressure ball position” refers to a structural element or whether it refers to a pressure ball position(ed) on back side of said body.  For purposes of examination, the limitation “a pressure ball position on said back side” is interpreted as a pressure ball that is positioned on the back side of the body, and therefore the limitations “said pressure ball” in lines 8 and 10 refer back to the pressure ball recited in line 7.  Line 10 recites, “an imbedded horizontally metal 
	Claim 4 recites the limitation "the bottom end" in line 2.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 5 recites the limitation "the top of said back side” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  
	Claims 2-3 and 6 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Smalling (2008/0091232) in view of Yoon et al (10,675,215).
Regarding claim 1, Smalling discloses an apparatus for sciatic and lower back pain relief (device is a pressure assist system and is operable to apply pressure to a lower back of a patient) comprising: a body defining an L shape (support bar (102) and base (108) form a body with an L shape) (para [0030]) with round corner (as shown in fig 4a, right corner is rounded); said body (102, 108) having a back side (102) and a bottom side (108), and discloses said bottom side (110) is positioned horizontally (see fig 4a, para [0030]), and in fig 7a-b discloses at the bottom end of said bottom side (314) of said body is a flat curvy end (as shown in figs 7a-b, bottom (314) has a tapered curve) to give more balance and stability to the said body; a hole (204) (holes) situated in the back side (102) of said body (para [0036]), said hole (204) to allow insertion through (allows insertion of pegs (206)) (para [0036]); and a pressure member (106) (midbar (106) with midbar bulb (107)) (para [0031]) positioned on back side (102) of said body.
Smalling does not disclose a pressure ball position on back side of said body and attached to a metal screw, allowing insertion of said pressure ball and said metal screw through said hole; a nut attaching said metal screw to the said back side of said body; an imbedded horizontally metal screw in said pressure ball, allowing insertion through said hole.
However, Yoon in figs 1a-c teaches an adjustable massage device including a pressure ball (102) (pressure member) positioned on a body (104) (support base) and attached to a screw (110) (threaded male fastener) (col 8, ln 27-41), allowing insertion 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to the midbar pressure member of Smalling with a pressure member comprising a pressure ball positioned on back side of said body and attached to a metal screw, allowing insertion of said pressure ball and said metal screw through said hole; a nut attaching said metal screw to the said back side of said body; an imbedded horizontally metal screw in said pressure ball, allowing insertion through said hole as taught by Yoon in order to order provide an attachment mechanism so that that distance between the pressure ball and the support member can be finely adjusted (Yoon, col 9, ln 38-43).
The now-modified Smalling’s device does not disclose the screw is made of metal.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the screw of modified Smalling to be made of metal, as the use of metal as a suitable material for a screw is known in the art, and it appears that the screw would operate equally well to fasten a pressure ball to a base if the screw was made of metal.

Regarding claim 3, Smalling discloses a back side and a bottom side.
Smalling does not disclose the back side has a length of 5 inches and a width of approximately 4 inches and the bottom side has a length of 4.5 inches and a width of approximately 4 inches of said bottom side.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Smalling so that the back side has a length of 5 inches and a width of approximately 4 inches and the bottom side has a length of 4.5 inches and a width of approximately 4 inches of said bottom side, as it has been held that changes in size and shape, and optimization of ranges, are within the level of skill of one or ordinary skill in the art.  Therefore, modifying the length and width of the back side and bottom side by routine experimentation would have been an obvious modification to one of ordinary skill in the art to provide a comfortable fit for a user (Smalling, para [0033]).
Regarding claim 4, Smalling discloses said bottom side (108, 110) is positioned horizontally (see fig 4a, para [0030]), and in fig 7a-b discloses at the bottom end of said bottom side (314) of said body is a flat curvy end (as shown in figs 7a-b, bottom (314) has a tapered curve) to give more balance and stability to the said body.
Regarding claim 5, Smalling discloses said hole (204) is located in the said back side (102) of said body (para [0036]), and the modified Smalling’s reference discloses said hole (114 of Yoon) allow insertion through said imbedded horizontally metal screw 
Modified Smalling does not disclose said hole's position is 1.5 inches down from the top of said back side of said body and said hole has a diameter of 1/4 cm. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Smalling so that the hole’s position is 1.5 inches down from the top of said back side of said body and said hole has a diameter of 1/4 cm, as it has been held that changes in size and shape, and optimization of ranges, are within the level of skill of one or ordinary skill in the art.  Therefore, modifying the position and diameter of the hole by routine experimentation would have been an obvious modification to one of ordinary skill in the art to provide the hole in a location according to application and/or comfort (Smalling, para [0036]), and to provide a diameter to fit a standard size screw, such as an M2.5 screw or a #3 screw. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smalling and Yoon et al as applied to claim 5 above, and further in view of Wincek (5,913,839).
Regarding claim 6, modified Smalling discloses said pressure ball (102 of Yoon) has said imbedded horizontally (see fig 4a of Smalling) metal screw (110 of Yoon); and said pressure ball (102 of Yoon) is secure in place by the said imbedded metal screw (110 of Yoon) and said nut (108 of Yoon) (Yoon, col 9, ln 20-43), and wherein said pressure ball (102 of Yoon) function is to provide deep pressure for sciatic and low back pain (device is configured for providing pressure (para [0008]), and therefore, the device 
Modified Smalling does not disclose said pressure ball and nut are spaced apart by said back side of said body.
However, Wincek teaches a massaging device including a pressure ball (15) (massaging ball) and a body (14) (board), wherein the pressure ball (24) is positioned on said body (14) and attached to a screw (18) (bolt) (col 6, ln 1-5), allowing insertion of said pressure ball (24) and said screw (18) through a hole (21) in the body (14) (col 6, ln 22-25); a nut (20) (lock nut) attaching said screw (18) to said body (14) (col 6, ln 30-32); an imbedded screw head (18) in said pressure ball, allowing insertion through said hole, wherein said pressure ball (24) and nut (20) are spaced apart by the body (14) (see fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the pressure member attachment mechanism of modified Smalling with a pressure member attachment mechanism comprising a pressure ball positioned on back side of said body and attached to a metal screw, allowing insertion of said pressure ball and said metal screw through said hole; a nut attaching said metal screw to the said back side of said body; an imbedded horizontally metal screw head in said pressure ball, allowing insertion through said hole and wherein said pressure ball and nut are spaced apart by said back side of said body as taught by Wincek, as it would be a substitution of one known pressure member attachment means for another, to provide the predictable result of providing a removable attachment mechanism for a pressure member to a body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Masek (2009/0012435), Warder (7,320,668), Lewis (4,520,798) discloses massage device with pressure balls with a threaded connection mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785